fe60-/ff
                                                                                      en c rnnv
                                                                                      FILE COPY   ^^



                               ELECTRONIC RECORD




COA#        11-12-00319-CR                       OFFENSE:       1


            Kevin Royce Peek v.
STYLE:      The State of Texas                   COUNTY:        Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: 35th District Court


DATE: 4/16/15                    Publish: YES    TCCASE#:       CR21821




                        IN THE COURT OF CRIMINAL APPEALS



           Kevin Royce Peek v.
style:    The State of Texas                         CCA#:      PD-0600-15

         J\PP/?LuAhtT'^               Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:      n'&tte/kZKJ'                              SIGNED:                         PC:_

JUDGE:      MLfCUu+1                                 PUBLISH:                        DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD